Citation Nr: 1118852	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-07 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend A.G. 


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969, during the Vietnam Era.  He was awarded a Purple Heart for his service.  He died in March 2004.  The appellant seeks recognition as the Veteran's surviving spouse for the purpose of monetary benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 administrative decision of the Department of Veterans Affairs (VA), St. Louis, Missouri, Regional Office (RO), which determined that the appellant was not the Veteran's surviving spouse as continuous cohabitation between the Veteran and appellant was not established from the date of marriage to the date of the Veteran's death.  The appellant disagreed with such decision and subsequently perfected an appeal.   

The Board notes that the appellant resides in the New Orleans, Louisiana, area.  Thus, jurisdiction of the claims file was transferred to the New Orleans RO.     

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A copy of the hearing transcript is of record and has been reviewed. 



FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1999.  

2.  The Veteran no longer lived with the appellant by early 2001.  

3.  The Veteran died in March 2004 of a brain tumor.    

4.  Neither the Veteran nor the appellant ever filed for a formal divorce or a formal separation.  

5.  The weight of the evidence shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, that the separation and living apart was at the mutual consent of the Veteran and the appellant for the purposes of convenience and health, and without the fault of the appellant.  The separation did not result from misconduct or communication of a definite intent to end the marriage by the appellant.  There is also no evidence that the appellant intended to desert the Veteran.  


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility to DIC, death pension, and accrued benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on appeal, specifically entitlement to recognition as the surviving spouse of the Veteran for purposes of basic eligibility to DIC, death pension, and accrued benefits.  As such, no discussion of VA's duty to notify or assist is necessary.

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2010); 38 C.F.R. § 3.5(a)(1) (2010).  Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.23, 3.3 (2010).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2010).

Under 38 C.F.R. § 3.50(a), a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2010).  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2010).  

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (emphasis added).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.     

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In this case, by way of history, the appellant filed a claim for dependency and indemnity compensation (DIC), death pension and accrued benefits in April 2004.  In a September 2004 administrative decision, the RO found that the appellant and Veteran were married, the Veteran was in the process of filing for divorce, and the appellant could not be recognized as the Veteran's surviving spouse because the continuous cohabitation requirements for the purpose of establishing entitlement to VA death benefits was not met.  The RO relied on various lay statements to determine that the Veteran and the appellant were not living together at the time of his death, did not plan to reconcile their marriage,  and that the Veteran was in the process of filing for divorce from the appellant.  See September 2004 Administrative Decision.  

Review of the evidence of record reveals that the Veteran and the appellant were married in December 1999 in Louisiana; however, the appellant and the Veteran maintained residences in different states, Louisiana and Missouri, respectively.  See December 1999 Certificate of Marriage.  The Veteran no longer lived with the appellant by early 2001.  See May 2010 Board Hearing Transcript; May 2010 Letter from Private Attorney to Senator (indicating that the Veteran lived with his mother from 2001 to the date of his death).  He returned to Missouri to obtain treatment for a brain tumor.  Although the evidence of record indicates that the Veteran discussed filing for divorce from the appellant with a private attorney (see May 2004 Letter from Private Attorney), neither the Veteran nor the appellant ever filed for a formal divorce or a formal separation, and the claims file is negative for any final decree of divorce or annulment or other document verifying a termination of the marriage between the Veteran and the appellant.  They lived in separate states from 2001 to 2004 - the appellant lived in Louisiana, and the Veteran lived in Missouri.  The appellant claims that she would keep in contact and often visit the Veteran while he sought treatment for his brain tumor in Missouri; however, the Veteran and appellant maintained separate residences and before the Veteran became ill he planned to move to Louisiana and reside with the appellant in a home they planned to build together.  See May 2010 Board Hearing Transcript.  The Veteran died in March 2004 of a brain tumor.  See March 2004 Certificate of Death.  

The appellant contends that the RO erred in concluding that she is not eligible for benefits as the Veteran's surviving spouse.  Specifically, the appellant contends an official separation or divorce was never finalized, and her marriage to the Veteran was never terminated by divorce.  She generally asserts, and has testified that she was married to the Veteran from the time of their marriage in 1999 until his death in 2004, and that the only separation was at the mutual consent of the Veteran and the appellant for the purposes of convenience and health, specifically because the Veteran was treated for a brain tumor in Missouri beginning early 2001 and the appellant worked in Louisiana.  She asserts that it was never her intent to terminate their marriage.  See May 2010 Board Hearing Transcript.  

There is no dispute that the appellant and the Veteran were legally married under the state law of Louisiana in December 1999 until the Veteran's death.  See December 1999 Certificate of Marriage; March 2004 Certificate of Death.  Further, no divorce or separation had been finalized prior to his death in March 2004.  The certificate of death shows that they were still married.  It is also not disputed that the appellant did not cohabitate with the Veteran for at least some time prior to or at the time of his death.  There is also no evidence of record suggesting that the appellant has remarried or has since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Therefore, the only remaining issues pertinent in determining entitlement to surviving spouse status is whether she is exempted from the requirement of continuous cohabitation under 38 C.F.R. § 3.50(b)(1) because the separation was due to willful misconduct or "procured" by the Veteran without fault on her part or if the separation was by mutual consent without intent by the appellant to desert the Veteran without fault on her part under 38 C.F.R. § 3.53(b).  She has consistently asserted she never intended to permanently end the marriage or to desert the Veteran.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The appellant maintains essentially that any period for which there was a failure to cohabitate was for reasons of convenience only as it involved the Veteran's hospitalization or recuperation.  That is, when she and the Veteran did not cohabitate, it was so that the Veteran could receive medical care for a brain tumor.  She has stated that the appellant wished to be treated for his disability in St. Louis, and they mutually agreed to reside in different states while the Veteran sought medical treatment.  See May 2010 Board Hearing Transcript.  She also indicated that she saw the Veteran often including visiting him in Missouri while he sought treatment for a brain tumor.  See id.  Her statements and testimony as to the reason for the separations are to be accepted in the absence of contradictory evidence.  

The record in this case does disclose contradictory evidence on this matter.  In his regard, the Veteran's mother indicates that the Veteran and appellant married in December 1999 and the Veteran intended to move to New Orleans and reside with the appellant but after a December 2000 trip there returned to St. Louis and claimed that he had made a mistake and was not going back to New Orleans.  See June 2004 "Statement in Support of Claim," VA Form 21-4138.  The Veteran's private attorney also indicated that the Veteran and the appellant had never lived together and resided with his mother who took care of him during his illness.  The private attorney also noted the Veteran was filing for divorce from the appellant but the petition for divorce was not completed before the Veteran's death.  See May 2004 Letter from Private Attorney.  The Veteran's friend L.C. indicated that the Veteran was disappointed with his marriage and was planning on filing for divorce.  See June 2004 Type-Written Statement from the Veteran's Friend L.C.  The Veteran's friend F.A.J. indicated that the Veteran's marriage to the appellant was a sham, and the Veteran and the appellant never lived together.  See June 2004 Hand-Written Statement from the Veteran's Friend F.A.J.  

Various lay statements and other evidence also indicate that there were periods of time which the Veteran resided in New Orleans with the appellant.  See November 2006 Type-Written Statement from the Appellant's Mother; November 2006 Type-Written Statement from the Appellant's Friend H.F.W.; November 2006 Type-Written Statement from the Appellant's Friend J.O.P.; November 2006 Type-Written Statement from the Appellant's Friend C.P.D.; November 2006 Type-Written Statement from the Appellant's Friend C.A.G.; November 2006 Type-Written Statement from the Appellant's Friend J.O.T.; Bills Addressed to the Veteran in New Orleans, received March 2006.  Although the evidence indicates that there may have been problems with the marriage and suggests cohabitation was minimal or obsolete, the Board resolves all reasonable doubt in the appellant's favor, as the preponderance of the evidence tends to indicate that the Veteran and appellant did cohabitate at some point before the Veteran's death, even if for a minimal period of time.     

Further, although the appellant's credibility is questionable, there is no evidence of any fault on the part of the appellant resulting in any of the periods of separation during their marriage.  There is no evidence of willful misconduct on her part or evidence that she procured the separation.  The evidence only shows that any separation resulted from a combination of the Veteran's medical treatment requirements in Missouri and convenience for the parties as the appellant was employed in Louisiana.

Because the evidence does not show that the appellant and the Veteran separated for any reason other than their mutual convenience and also does not demonstrate an intent by the appellant to desert the marriage, the Board has no discretion but to conclude that the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b); Alpough v. Nicholson, 490 F.3d 1352, 1357 (2007) (holding that a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse).








(CONTINUED ON NEXT PAGE)



In sum, the Board finds that the preponderance of the evidence of record supports a finding that the cohabitation of the appellant and the Veteran was terminated on the basis of mutual convenience, and that there is no evidence of intent on the part of the surviving spouse to desert the Veteran.  Accordingly, the appellant meets the continuous cohabitation requirements for recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits.  See 38 C.F.R. § 3.50  


ORDER

The appellant is recognized as the surviving spouse of the Veteran for the purpose of basic eligibility to DIC, death pension, and accrued benefits; the claim is granted.   


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


